Exhibit 10.4

      (EMULEX LOGO) [c84392c8439201.gif]   CHANGE IN CONTROL RETENTION PLAN

1. Introduction. The Emulex Corporation Change in Control Retention Plan (the
“Plan”) was approved by the Board of Directors of Emulex Corporation, a Delaware
corporation (“ELX”), on November 19, 2008 to be effective on November 20, 2008.
The Plan shall be binding on ELX and its Affiliates (collectively, the
“Company”). “Affiliates” shall have the meaning set forth in the Delaware
General Corporations Law, Section 203(c). The purpose of the Plan is to provide
severance benefits to certain employees in the event their employment is
terminated by the Company involuntarily without Cause or is resigned by them for
Good Reason, and to encourage them to continue as employees of the Company in
the event of a Change in Control. Except as otherwise stated herein, the Plan
supersedes any severance benefit plan, policy or practice previously maintained
by the Company between any Eligible Employee and the Company. This Plan document
also is the Summary Plan Description for the Plan.
2. Eligibility for Benefits.
(a) General Rules. Subject to the requirements set forth in this Section, the
Company will grant severance benefits under the Plan to Eligible Employees.
(i) “Eligible Employees” are all employees of the Company (A) who are designated
to participant in this Plan by the Plan Administrator, (B) whose employment with
the Company is either (i) involuntarily terminated by the Company for a reason
other than Cause or (ii) resigned for Good Reason (collectively, a “Termination
Event”), in either case during the Change in Control Period and in either case
provided that such Termination Event constitutes a “separation from service”
within the meaning of Section 409A of the Code, (C) who are not a party to an
individual Key Employee Retention Agreement (“KERA”) as of the date of
termination of employment or, if later, the effective date of the Change in
Control, and (D) who otherwise meet all criteria for eligibility set forth
herein.
(ii) In order to be eligible to receive benefits under the Plan, an Eligible
Employee must (A) execute a general waiver and release of all employment-related
claims against the Company substantially in the form attached to this Plan, and
deliver such general waiver and release to the Company within thirty (30) days
after the Termination Date and such release must become effective and (B) comply
throughout the Change in Control Period and at all applicable times thereafter
with the covenants set forth in Section 7 of this Plan.
(iii) Any Termination Event that triggers the payment of benefits under this
Plan must occur during the term of this Plan as specified in Section 10(b);
provided that in any event the Plan shall remain in effect after the expiration
of its term with respect to those Eligible Employees who became entitled to
receive benefits hereunder in order to ensure that such Eligible Employees
receive all of the benefits to which they are entitled under this Plan.
(b) Ineligible Terminations. For avoidance of doubt, an employee will not
receive benefits under the Plan in any of the following circumstances:
(i) The employee is involuntarily terminated for Cause.
(ii) The employee voluntarily terminates employment with the Company for a
reason other than Good Reason or for no reason. Voluntary terminations include,
but are not limited to, death, Disability, resignation, retirement, or failure
to return from a leave of absence on the scheduled date.
3. Definitions.
Capitalized terms used in this Plan, unless defined elsewhere in this Plan,
shall have the following meanings:
(a) “Beneficial Owner” or “Beneficially Owned” has the definition given in
Rule 13d-3 promulgated under the Exchange Act.
(b) “Board” means the Board of Directors of ELX.
(c) “Cause” means (i) an Eligible Employee’s continued failure to substantially
perform the material duties of his office (other than as a result of total or
partial incapacity due to physical or mental illness), (ii) embezzlement or
theft by an Eligible Employee of the Company’s property that is materially
injurious to the financial condition of the Company, (iii) the commission of any
act or acts on an Eligible Employee’s part resulting in the conviction of such
Eligible Employee of a felony under the laws of the United States or any state,
(iv) an Eligible Employee’s willful malfeasance or willful misconduct in
connection with such Eligible Employee’s duties to Company or any other act or
omission which is materially injurious to the financial condition or business
reputation of the Company or any of its subsidiaries or affiliates, or (v) a
material breach by an Eligible Employee of any of the material provisions of
(A) this Plan, (B) any non-compete, non-solicitation or confidentiality
provisions to which such Eligible Employee is subject or (C) any policy of the
Company to which such Eligible Employee is subject, including policies regarding
Proprietary Information. However, no termination shall be deemed for Cause under
clause (i), (iv) or (v) unless the Eligible Employee is first given written
notice by the Company of the specific acts or omissions which the Company deems
constitute grounds for a termination for Cause, is provided with at least thirty
(30) days after such notice to cure the specified deficiency and fails to
substantially cure such deficiency within such time frame in the reasonable
determination of the Plan Administrator.
(d) “Change in Control” means the occurrence of any of the following events:
(i) The sale, exchange, lease or other disposition of all or substantially all
of the assets of the Company to a person or group of related persons, as such
terms are defined or described in Sections 3(a)(9) and 13(d)(3) of the Exchange
Act, that will continue the business of the Company in the future; or
(ii) A merger, consolidation or similar transaction involving the Company and at
least one other entity in which the voting securities of the Company
Beneficially Owned by the shareholders of the Company immediately prior to such
merger, consolidation or similar transaction do not represent, after conversion
if applicable, more than fifty percent (50%) of the total voting power of the
surviving controlling entity outstanding immediately after such merger,
consolidation or similar transaction; provided that any person who (A) was a
Beneficial Owner of the voting securities of the Company immediately prior to
such merger, consolidation or similar transaction, and (B) is a Beneficial Owner
of more than 20% of the securities of the Company or the surviving controlling
entity immediately after such merger, consolidation or similar transaction,
shall be excluded from the list of “shareholders of the Company immediately
prior to such merger, consolidation or similar transaction” for purposes of the
preceding calculation; or
Change in Control Retention Plan

 

1



--------------------------------------------------------------------------------



 



(iii) Any person or group is or becomes the Beneficial Owner, directly or
indirectly, of more than fifty percent (50%) of the total voting power of the
voting stock of the Company (including by way of merger, consolidation or
otherwise); or
(iv) During any period of two (2) consecutive years, individuals who at the
beginning of such period constituted the Board (together with any new directors
whose election by such Board or whose nomination for election by the
shareholders of ELX was approved by a vote of a majority of the directors of ELX
then still in office, who were either directors at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason to constitute a majority of the Board then in office; or
(v) A dissolution or liquidation of the Company,
provided, as to each of events (i) to (v), and for avoidance of doubt, no Change
in Control will be deemed to have occurred as a result of any transaction that
takes place solely between or among ELX and its Affiliates, including, by way of
example and without limitation, (a) a transfer of assets between or among ELX
and its Affiliates or a transfer of assets between or among the Affiliates
themselves, (b) a merger of ELX and any one or more Affiliates or a merger of
one or more Affiliates with each other, (c) the dissolution or liquidation of
one of the Affiliates of ELX without the dissolution or liquidation of all of
the Affiliates of ELX, or (d) the transfer of ownership of one of the Affiliates
of ELX to another Affiliate of ELX.
(e) “Change in Control Period” means the period commencing twelve (12) months
prior to and ending twenty four (24) months following the effective date of a
Change in Control.
(f) “Code” means the Internal Revenue Code of 1986, as amended.
(g) “Company” means Emulex Corporation (a Delaware corporation), its Affiliates,
and any successor as provided in Section 10(c) hereof.
(h) “Disability” means the physical or mental incapacitation such that for a
period of six (6) consecutive months or for an aggregate of nine (9) months in
any twenty-four (24) month consecutive period, an Eligible Employee is unable to
substantially perform his or her duties. Any question as to the existence of
that Eligible Employee’s physical or mental incapacitation as to which the
Eligible Employee or the Eligible Employee’s representative and the Company
cannot agree shall be determined in writing by a qualified independent physician
mutually acceptable to the Eligible Employee and the Company. If the Eligible
Employee and the Company cannot agree as to a qualified independent physician,
each shall appoint such a physician and those two physicians shall select a
third who shall make such determination in writing. The determination of a
“Disability” made in writing to the Company and the Eligible Employee shall be
final and conclusive for all purposes of the benefits under this Plan.
(i) “Emulex Option” means each option to purchase shares of the Company that is
granted to the Eligible Employee prior to a Change in Control and each option to
purchase shares of the stock of the Company’s successor (by purchase of assets,
merger, consolidation, reorganization or otherwise) that is granted to the
Eligible Employee by such successor in connection with or after a Change in
Control, whether in exchange or substitution for an option granted to the
Eligible Employee by the Company prior to the Change in Control or otherwise.
(j) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(k) “Good Reason” means an Eligible Employee’s resignation of his or her
employment with the Company as a result of the occurrence of one or more of the
actions listed below, which such action or actions remain uncured for at least
thirty (30) days following written notice from such Eligible Employee to the
Company describing the occurrence of such action or actions and asserting that
such action or actions constitute grounds for a Good Reason resignation which
notice must be provided by the Eligible Employee no later than ninety (90) days
after the initial existence of such condition, provided that such resignation
occurs no later than sixty (60) days after the expiration of the cure period.
The listed actions are the following, if they occur without the Eligible
Employee’s express written consent: (i) any material diminution in the level of
such Eligible Employee’s authority, responsibilities or duties; (ii) a reduction
of ten percent (10%) or more in the level of the base salary, target bonus, or
employee benefits to be provided to such Eligible Employee; (iii) the relocation
of such Eligible Employee to a principal place of employment that increases such
Eligible Employee’s one-way commute by more than thirty-five (35) miles from
such Eligible Employee’s current principal place of employment, without such
Eligible Employee’s express written consent; or (iv) the failure of any
successor to the business of the Company or to substantially all of the assets
and/or business of the Company to assume the Company’s obligations under this
Plan as required by Section 10(d).
(l) “IRS” means the Internal Revenue Service.
(m) “Pay” means the Eligible Employee’s monthly base pay at the rate in effect
on the Termination Date (or if greater, the last regularly scheduled payroll
period immediately preceding a Change in Control) and inclusive of the Eligible
Employee’s target bonus level (expressed as a percentage of base pay) with
respect to the fiscal year prior to the Termination Date. One-time bonuses paid
by the Company that are not paid under a bonus plan adopted by the Company shall
be excluded from Pay for purposes of this Plan. Examples of such one-time
bonuses are sign-on bonuses or special recognition bonuses.
(n) “Severance Period” means twelve (12) months.
(o) “Stock Award” means shares of restricted stock, and restricted stock units,
stock appreciation rights, and other equity-based awards which are awarded to
the Eligible Employee prior to a Change in Control; and each share of restricted
stock, each restricted stock unit, each stock appreciation right, and each other
equity-based award of the Company’s successor (by purchase of assets, merger,
consolidation, reorganization or otherwise) which is awarded to the Eligible
Employee by such successor in connection with or after a Change in Control,
whether in exchange or substitution for restricted stock, restricted stock
units, stock appreciation rights, or other equity-based award granted to the
Eligible Employee by the Company prior to the Change in Control or otherwise;
which shares or units are subject to a substantial risk of forfeiture and
restrictions on transferability during a specified vesting period.
(p) “Termination Date” means the last date on which the Eligible Employee is in
active employment status with the Company.
4. Amount of Benefit. Severance benefits payable under the Plan are as follows:
(a) Eligible Employees will receive a cash severance payment equal to Pay
multiplied by the Severance Period as well as the other severance benefits
described in Section 8 of the Plan.
(b) Notwithstanding any other provision of the Plan to the contrary, any amount
paid or benefit provided to an Eligible Employee under this Plan shall be in
lieu of any severance payment or other benefits to which such individual
otherwise would have been entitled under any other arrangement covering the
individual, unless expressly otherwise agreed to by the Company in writing. In
the event that the Eligible Employee is entitled to receive severance pay or
severance benefits under any agreement or contract with the Company or any plan,
policy, program or other arrangement adopted or established by the Company
(“Other Benefits”), the severance payments and other severance benefits payable
hereunder shall be reduced by the Other Benefits.
Change in Control Retention Plan

 

2



--------------------------------------------------------------------------------



 



5. Emulex Options and Stock Awards.
(a) Vesting Acceleration. Upon a Termination Event during the Change in Control
Period, the vesting of an Eligible Employee’s right to exercise each Emulex
Option, and vest in the Stock Awards held by the Eligible Employee as of the
Termination Date will be fully accelerated as of the Termination Date so that
the Eligible Employee will have the right to exercise such Emulex Option in full
at any time during its remaining term and all grants of Stock Awards received by
the Eligible Employee shall thereafter be fully vested and non-forfeitable.
(b) Exercise Extension. In addition to the acceleration described above in
Section 5(a), following a Termination Event during the Change in Control Period,
Eligible Employees will be permitted to exercise any Emulex Option for a period
of twelve (12) months following their Termination Date, provided that such
Emulex Option has not by such time expired according to its terms.
6. Time of Payment and form of benefit, no mitigation.
(a) The cash severance payment under this Plan shall be paid in a lump sum
within 15 days following the last day of any waiting period or revocation period
as required by applicable law in order for the general waiver and release
required by Section 2(a)(ii) of this Plan to be effective, and in no case later
than March 15 of the year following the year in which the Eligible Employee’s
employment was terminated. Notwithstanding the foregoing, “specified employees”
shall be subject to the provisions of Section 15 of this Plan.
(b) No Eligible Employee will be obligated to seek employment or otherwise
mitigate the severance payment or other benefits provided hereunder. Severance
payments will not be reduced by other compensation earned by an Eligible
Employee from another employer following termination.
7. Eligible Employee Covenants.
(a) Scope of Covenants. The cash severance payment, the option acceleration, and
the other severance benefits provided for under the Plan are subject to the
covenants made by each Eligible Employee (the “Covenants”) in the Employee
Creation and Nondisclosure Agreement previously signed by the Eligible Employee.
(b) Compliance Determinations. It is expressly understood and agreed that
although each Eligible Employee and the Company consider the restrictions
contained in the Covenants to be reasonable, if a final judicial determination
is made by a court of competent jurisdiction that the time or territory or any
other restriction contained in the Covenants is an unenforceable restriction
against an Eligible Employee, for which injunctive relief is unavailable, the
provisions of the Covenants shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable.
Furthermore, such a determination shall not limit the Company’s ability to cease
providing payments or benefits during the remainder of any Severance Period, if
applicable, unless a court of competent jurisdiction has expressly declared that
action to be unlawful. Alternatively, if any court of competent jurisdiction
finds that any restriction contained in the Covenants is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained in the
Covenants or other provisions of this Plan.
(c) No Right to Severance Payment; Benefit Termination. An Eligible Employee’s
right to the cash severance payment, the option acceleration, and the other
severance benefits under this Plan will terminate immediately if the Eligible
Employee, at any time, violates any Covenants.
8. Continuation of Employment Benefits.
Following a Termination Event during the Change in Control Period, Eligible
Employees shall receive the severance benefits described in this Section.
(a) Health Plan Benefits Continuation.
(i) Each Eligible Employee who is enrolled in a health, vision or dental plan
sponsored by the Company may be eligible to continue coverage (the “Continued
Coverage”) under such health, vision or dental plan (or to convert to an
individual policy) under the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”) or, with respect to any Eligible Employee domiciled outside of
the United States, such other comparable, applicable law, if any, in such
jurisdiction at the time of the Eligible Employee’s termination of employment.
The Company will notify the individual of any such right to continue health
coverage at the time of termination. In the event that an Eligible Employee is
not eligible to receive Continued Coverage through the Company (either because
such Eligible Employee is not enrolled in any plan sponsored by the Company or
because such Eligible Employee will be covered by a statutory scheme for
continued health, vision or dental coverage that will not be an obligation of
the Company), it is understood and agreed that Section 8(a) shall not be
applicable to such Eligible Employee and he or she shall not be eligible to
receive the Continued Coverage Premiums (as defined below).
(ii) In connection with the Continued Coverage, the Company will pay, on behalf
of the Eligible Employee, the full amount of such Eligible Employee’s Continued
Coverage premiums until the earlier of (A) the end of the Severance Period or
(B) the date such Eligible Employee and his or her dependants become covered
under a new employer’s health plan (the “Continued Coverage Premiums”). The
Continued Coverage Premiums will cover an Eligible Employee’s dependents if, and
only to the extent that, such dependents were enrolled in a health, vision or
dental plan sponsored by the Company prior to the Eligible Employee’s
Termination Date and such dependents’ premiums under such plans were paid by the
Company prior to the Eligible Employee’s Termination Date. Notwithstanding the
foregoing, no provision of this Plan will affect the continuation coverage rules
under COBRA or any other applicable law. Therefore, the period during which an
Eligible Employee must elect to continue the Company’s group medical, vision or
dental coverage under COBRA or other applicable law, the length of time during
which Continued Coverage will be made available to the Eligible Employee, and
all other rights and obligations of the Eligible Employee under COBRA or any
other applicable law (except the obligation to pay premiums that the Company
pays during the Severance Period) will be applied in the same manner that such
rules would apply in the absence of this Plan. It is expressly understood and
agreed that the Eligible Employee will be solely responsible for payment of
premiums for continuation coverage under COBRA or any applicable state
continuation coverage law following the earlier to occur of subsections (A) and
(B) above.
Change in Control Retention Plan

 

3



--------------------------------------------------------------------------------



 



(b) Other Employee Benefits. All non-health benefits (such as life insurance and
disability coverage) terminate as of the Eligible Employee’s Termination Date
(except to the extent that any conversion privilege is available thereunder).
(c) Outplacement Services. A payment of up to USD $15,000 (payable in equivalent
local currency with respect to Eligible Employees outside the United States) for
reimbursement of the cost of outplacement services utilized by the Eligible
Employee within twelve (12) months after his or her Termination Date or, such
shorter period as the Company determines to be consistent with the requirements
of Section 409A of the Code, and in any case, such reimbursement to be paid not
later than the end of the calendar year following the year in which the expense
is incurred.
9. Excise Taxes.
(a) After Tax Amount. In the event that any benefits payable to an Eligible
Employee pursuant to this Plan (“Payments”) (i) constitute “parachute payments”
within the meaning of Section 280G of the Code, and (ii) but for this Section 9
would be subject to the excise tax imposed by Section 4999 of the Code, or any
comparable successor provisions (the “Excise Tax”), then the Eligible Employee’s
payments hereunder shall be either (a) provided to the Eligible Employee in
full, or (b) provided to the Eligible Employee as to such lesser extent which
would result in no portion of such benefits being subject to the Excise Tax,
whichever of the foregoing amounts, when taking into account applicable federal,
state, local and foreign income and employment taxes, the Excise Tax, and any
other applicable taxes, results in the receipt by the Eligible Employee, on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be taxable under the Excise Tax. In the case
of a reduction in payments, the lump sum cash severance payment shall be reduced
first. Unless the Company and the Eligible Employee otherwise agree in writing,
any determination required under this Section 9 shall be made in writing in good
faith by a recognized accounting firm selected by the Company (the
“Accountants”). For purposes of making the calculations required by this
Section 9, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of the Code and other applicable
legal authority. The Company and the applicable Eligible Employee shall furnish
to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section 9. The
Company shall bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this Section 9.
(b) IRS Determinations. If, notwithstanding any reduction described in
Section 9(a), the IRS determines that an Eligible Employee is liable for the
Excise Tax as a result of the receipt of any payments made pursuant to this
Plan, then the Eligible Employee shall be obligated to pay back to the Company,
within thirty (30) days after a final IRS determination or in the event that the
Eligible Employee challenges the final IRS determination, a final judicial
determination, a portion of the Payments equal to the “Repayment Amount.” The
Repayment Amount shall be the smallest such amount, if any, as shall be required
to be paid to the Company so that the Eligible Employee’s net after-tax proceeds
with respect to the Payments (after taking into account the payment of the
Excise Tax and all other applicable taxes imposed on such benefits) shall be
maximized. The Repayment Amount shall be zero if a Repayment Amount of more than
zero would not result in the Eligible Employee’s net after-tax proceeds with
respect to the Payments being maximized. If the Excise Tax is not eliminated
pursuant to this Section 9(b), the Eligible Employee shall pay the Excise Tax.
(c) Company Payment. Notwithstanding any other provision of this Section 9, if
(i) there is a reduction in the payments to an Eligible Employee as described in
this Section 9, (ii) the IRS later determines that the Eligible Employee is
liable for the Excise Tax, the payment of which would result in the maximization
of the Eligible Employee’s net after-tax proceeds (calculated as if the Eligible
Employee’s benefits had not previously been reduced), and (iii) the Eligible
Employee pays the Excise Tax, then the Company shall pay to the Eligible
Employee those payments which were reduced pursuant to this Section 9 as soon as
administratively possible after the Eligible Employee pays the Excise Tax so
that the Eligible Employee’s net after-tax proceeds with respect to the Payments
are maximized.
10. Right to Interpret Plan; amend and terminate; other arrangements; binding
nature of Plan.
(a) Exclusive Discretion. The “Plan Administrator” shall be the Compensation
Committee of the Board. The Plan Administrator shall have the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of the Plan, and to construe and interpret the Plan and to decide
any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, eligibility to participate in the Plan, the amount of
benefits paid under the Plan, the timing of payments under the Plan and the
scope and applicability of the covenants contained in the Release and Covenant
Documents. The rules, interpretations, computations and other actions of the
Plan Administrator shall be binding and conclusive on all persons. The Plan
Administrator’s decisions shall not be subject to review unless they are found
to be unreasonable or not to have been made in good faith. The Plan
Administrator may appoint one or more individuals and delegate such of its
powers and duties as it deems desirable to any such individual(s), in which case
every reference herein made to the Plan Administrator shall be deemed to mean or
include the appointed individual(s) as to matters within their jurisdiction.
(b) Term Of Plan; Amendment Or Termination; Binding Nature Of Plan.
(i) This Plan shall be effective until December 31, 2010 and shall be extended
thereafter for successive one-year periods unless the Company, by resolution of
the Board, in its sole discretion elects not to renew the Plan at least twelve
(12) months prior to the date that the Plan is then scheduled to expire.
(ii) The Company reserves the right to amend or terminate this Plan or the
benefits provided hereunder (through action of the Plan Administrator) at any
time; provided, however, that (A) no such amendment or termination shall affect
the rights of an unpaid benefit owing to an Eligible Employee on account of a
termination of employment that occurred before such amendment or termination,
(B) no such amendment or termination is permitted after the occurrence of a
Change in Control, and (C) the Plan Administrator cannot revoke a designation of
eligibility from an Eligible Employee after the occurrence of a Change in
Control, and, provided, further, that no adverse amendment or termination shall
take effect for twelve months following the date of such action and no adverse
amendment or termination may be made during the first three years of the Plan’s
existence. Subject to the foregoing, this Plan establishes and vests in each
Eligible Employee a contractual right to the benefits to which such Eligible
Employee is entitled hereunder, enforceable by the Eligible Employee against the
Company.
Change in Control Retention Plan

 

4



--------------------------------------------------------------------------------



 



(iii) Any action amending or terminating the Plan shall be in writing and
approved by the Plan Administrator of the Company, except to the extent that
this Plan specifies that such action shall be taken by the Board.
(c) Binding Effect On Successor To Company. This Plan shall be binding upon any
successor or assignee, whether direct or indirect, by purchase, merger,
consolidation or otherwise, to all or substantially all the business or assets
of the Company, or upon any successor to the Company as the result of a Change
in Control, and any such successor or assignee shall be required to perform the
Company’s obligations under the Plan, in the same manner and to the same extent
that the Company would be required to perform if no such succession or
assignment or Change in Control had taken place. In such event, the term
“Company,” as used in the Plan, shall mean the Company as hereinafter defined
and any successor or assignee as described above which by reason hereof becomes
bound by the terms and provisions of this Plan.
11. No Implied Employment Contract.
The Plan shall not be deemed (a) to give any employee or other person any right
to be retained in the employ of the Company or (b) to interfere with the right
of the Company to discharge any employee or other person at any time and for any
reason, which right is hereby reserved.
12. Legal Construction. This Plan is intended to be governed by and shall be
construed in accordance with the Employee Retirement Income Security Act of
1974, as amended (“ERISA”) and, to the extent not preempted by ERISA, the laws
of the State of California with respect to those Eligible Employees domiciled in
the United States and the laws of the applicable jurisdiction with respect to
those Eligible Employees domiciled outside of the United States. For the
avoidance of doubt, in the event that any applicable law provides for severance
benefits in excess of, or in addition to, those severance benefits to be
provided under this Plan, such applicable law shall supersede this Plan and the
Eligible Employee shall receive such enhanced severance benefits and no
severance benefits otherwise payable under this Plan shall be provided to such
Eligible Employee. This Plan is intended to be (a) an employee welfare benefit
plan as defined in Section 3(1) of ERISA and (b) a “top-hat” plan that is
unfunded and is maintained for the benefit of a select group of management or
highly compensated employees of the Company.
13. Claims, Inquiries, and Appeals.
(a) Applications For Benefits And Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing. The Plan
Administrator is:
The Compensation Committee of the Board of Directors of
Emulex Corporation
3333 Susan Street
Costa Mesa, California 92626
(b) Denial Of Claims. In the event that any application for benefits is denied
in whole or in part, the Plan Administrator must notify the applicant, in
writing, of the denial of the application, and of the applicant’s right to
review the denial. The written notice of denial will be set forth in a manner
designed to be understood by the employee, and will include specific reasons for
the denial, specific references to the Plan provision upon which the denial is
based, a description of any information or material that the Plan Administrator
needs to complete the review and an explanation of the Plan’s review procedure.
This written notice will be given to the employee within ninety (90) days after
the Plan Administrator receives the application, unless special circumstances
require an extension of time, in which case, the Plan Administrator has up to an
additional ninety (90) days for processing the application. If an extension of
time for processing is required, written notice of the extension will be
furnished to the applicant before the end of the initial ninety (90)-day period.
This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application. If written notice of denial of the application
for benefits is not furnished within the specified time, the application shall
be deemed to be denied. The applicant will then be permitted to appeal the
denial in accordance with the Review Procedure described below.
(c) Request For A Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied (or deemed
denied), in whole or in part, may appeal the denial by submitting a request for
a review to the Plan Administrator within sixty (60) days after the application
is denied (or deemed denied). The Plan Administrator will give the applicant (or
his or her representative) an opportunity to review pertinent documents in
preparing a request for a review. A request for a review shall be in writing and
shall be addressed to:
Plan Administrator for the Change in Control Retention Plan
Emulex Corporation
3333 Susan Street
Costa Mesa, California 92626
A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The Plan Administrator may require the applicant to submit
additional facts, documents or other material as it may find necessary or
appropriate in making its review.
(d) Decision On Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. The Plan Administrator will give
prompt, written notice of its decision to the applicant. In the event that the
Plan Administrator confirms the denial of the application for benefits in whole
or in part, the notice will outline, in a manner calculated to be understood by
the applicant, the specific Plan provisions upon which the decision is based. If
written notice of the Plan Administrator’s decision is not given to the
applicant within the time prescribed in this Subsection (d), the application
will be deemed denied on review.
(e) Rules And Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial (or deemed denial) of
benefits to do so at the applicant’s own expense.
(f) Exhaustion Of Remedies. No legal action for benefits under the Plan may be
brought until the claimant (i) has submitted a written application for benefits
in accordance with the procedures described by Section 13(a) above, (ii) has
been notified by the Plan Administrator that the application is denied (or the
application is deemed denied due to the Plan Administrator’s failure to act on
it within the established time period), (iii) has filed a written request for a
review of the application in accordance with the appeal procedure described in
Section 13(c) above, and (iv) has been notified in writing that the Plan
Administrator has denied the appeal (or the appeal is deemed to be denied due to
the Plan Administrator’s failure to take any action on the claim within the time
prescribed by Section 13(d) above).
Change in Control Retention Plan

 

5



--------------------------------------------------------------------------------



 



14. Effect of Section 409A of the Code. If an Eligible Employee is deemed on the
Termination Date to be a “specified employee” (as such term is defined under
Section 409A of the Code and the regulations and other Treasury Department
guidance promulgated thereunder), then with regard to any payment or the
provision of any benefit that is considered deferred compensation under
Section 409A of the Code payable on account of a “separation from service,” to
the extent required to avoid any taxes imposed under Section 409A(a)(1) of the
Code, such payment or benefit shall be made or provided at the date which is no
more than fifteen (15) days following the earlier of (i) the expiration of the
six month period measured from the date of such “separation from service” of
such Eligible Employee, and (ii) the date of such Eligible Employee’s death.

15. Execution.
To record the adoption of the Plan as set forth herein, effective as of
November 20, 2008, the Company has caused its duly authorized officer to execute
the same this 19th day of November, 2008, intending so to bind the Company.

          EMULEX CORPORATION    
 
       
By:
Name:
   
 
James McCluney    
Title:
  President and Chief Executive Officer    

Change in Control Retention Plan

 

6



--------------------------------------------------------------------------------



 



(EMULEX LOGO) [c84392c8439201.gif]   GENERAL WAIVER AND RELEASE FORM

1. In return for payment of severance benefits pursuant to the Emulex
Corporation Change in Control Retention Plan (the “Plan”), I hereby generally
and completely release the Company (as defined in the Plan) and its directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, insurers, and assigns (collectively the “Released Parties”) from any
and all claims, liabilities and obligations, both known and unknown, that arise
out of or are in any way related to events, acts, conduct, or omissions
occurring prior to my signing this Release. This general release includes, but
is not limited to: (1) all claims arising out of or in any way related to my
employment with the Company or the termination of that employment; (2) all
claims related to my compensation or benefits from the Company, including wages,
salary, bonuses, commissions, vacation pay, expense reimbursements (to the
extent permitted by applicable law), severance pay, fringe benefits, stock,
stock options, or any other ownership interests in the Company; (3) all claims
for breach of contract, wrongful termination, and breach of the implied covenant
of good faith and fair dealing; (4) all tort claims, including without
limitation claims for fraud, defamation, emotional distress, and discharge in
violation of public policy; (5) all federal, state, and local statutory claims,
including without limitation claims for discrimination, harassment, retaliation,
attorneys’ fees and costs, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990, the federal Age Discrimination in Employment Act of 1967 (as amended)
(“ADEA”), the Older Worker Benefit Protection Act (“OWBPA”), the federal Worker
Adjustment and Retraining Notification Act (as amended) and similar laws in
other jurisdictions, the Employee Retirement Income Security Act of 1974 (as
amended), the Family and Medical Leave Act of 1993, and California Fair
Employment and Housing Act (as amended), the California Family Rights Act (as
amended), California Labor Code section 1400 et. seq. and any similar laws in
other jurisdictions; and (6) any and all claims for violation of the federal, or
any state, constitution; provided, however, that this Release does not waive,
release or otherwise discharge any claim or cause of action arising after the
date I sign this Agreement, nor does this Release extend to any obligation
incurred under the Plan or any right to enforce my rights under the Plan.
2. This Agreement includes a release of claims of discrimination or retaliation
on the basis of workers’ compensation status, but does not include workers’
compensation claims. Excluded from this Agreement are any claims which by law
cannot be waived in a private agreement between employer and employee, including
but not limited to claims under California Labor Code section 2802 and the right
to file a charge with or participate in an investigation conducted by the Equal
Employment Opportunity Commission (“EEOC”) or any state or local fair employment
practices agency. I waive, however, any right to any monetary recovery or other
relief should the EEOC or any other agency pursue a claim on my behalf.
3. I acknowledge and represent that I have not suffered any age or other
discrimination, harassment, retaliation, or wrongful treatment by any of the
Released Parties. I also acknowledge and represent that I have not been denied
any rights including, but not limited to, rights to a leave or reinstatement
from a leave under the Family and Medical Leave Act of 1993, the California
Family Rights Act, the Uniformed Services Employment and Reemployment Rights Act
of 1994, or any similar law of any jurisdiction.
4. I agree that I am voluntarily executing this Release. I acknowledge that I am
knowingly and voluntarily waiving and releasing any rights I may have under the
ADEA and that the consideration given for this Release is in addition to
anything of value to which I was already entitled. I further acknowledge that I
have been advised by this writing, as required by the ADEA, that: (a) my waiver
and release specified in this paragraph does not apply to any rights or claims
that may arise after the date I sign this Release; (b) I have been advised to
consult with an attorney prior to signing this Release; (c) I have at least
twenty-one (21) days to consider this Release (although I may choose to sign it
any time on or after my Termination Date); (d) I have seven (7) calendar days
after I sign this Release to revoke it (“Revocation Period”); and (e) this
Release will not be effective until I have signed it and returned it to the
Company’s Human Resources Department and the Revocation Period has expired. I
further acknowledge that, upon executing this Release, I have used all or as
much of the twenty-one (21) day period as I deem necessary to fully consider
this Release, and, if I have used less than the full twenty-one (21) day period,
I waive the portion not used. In addition, if my termination of employment has
occurred in connection with a layoff or exit incentive program, I acknowledge
that (x) I have received a disclosure from the Company that includes a
description of the class, unit or group of individuals covered by such layoff or
exit incentive program, the eligibility factors for such program, and any time
limits applicable to such program and a list of job titles and ages of all
employees selected for this group termination and ages of those individuals in
the same job classification or organizational unit who were not selected for
termination (“Disclosures”); and (y) I have at least forty-five (45) days after
I have received the Disclosures to consider this Release (although I may choose
to sign it any time on or after my Termination Date) in lieu of the twenty-one
(21) day period described above.
5. I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS. In giving this release, which includes claims which may be unknown to me
at present, I acknowledge that I have read and understand Section 1542 of the
California Civil Code, which states:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
I hereby expressly waive and relinquish all rights and benefits under that
section and any law of any jurisdiction of similar effect with respect to my
release of any unknown or unsuspected claims that I may have against the
Company.


     
Employee Signature (to be signed only after a Termination Event):
   
 
         
Employee Name:
   
 
             
Date Signed:
   
 

Change in Control Retention Plan — Exhibit

 

 